UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule 14(a)-12 NATIONAL HOLDINGS CORPORATION (Name of Registrant as Specified in Charter) Payment of filing fee (check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NATIONAL HOLDINGS CORPORATION Notice of Annual Meeting of Stockholders To Be Held , , 2014 at 10:00 A.M. EST To the Stockholders: The Annual Meeting of Stockholders (the “Annual Meeting”) of National Holdings Corporation (the “Company”) will be held on, , 2014 at 10:00 A.M. EST at the offices of Troutman Sanders LLP, The Chrysler Building, 405 Lexington Avenue, New York, New York 10174, for the following purposes: 1.To elect five (5) class I directors to serve until the 2017 Annual Meeting of Stockholders and until their successors are elected and qualified; 2.To approve an amendment to the Company’s certificate of incorporation to increase the total number of authorized shares of common stock, par value $0.02 per share (the “Common Stock”), from 150,000,000 shares to 250,000,000 shares; 3.To approve an amendment to the Company’s certificate of incorporation to effect a reverse stock split of the Common Stock at a split ratio of not less than one-for-eight and not more than one-for-twenty, to be effective, if at all, at such time as the Company’s Board of Directors shall determined in its sole discretion; and 4.To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Owners of record at the close of business on March , 2014 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting or at any adjournments or postponements thereof. A complete list of the stockholders entitled to notice of and to vote at the Annual Meeting will be made available for inspection by any stockholder of record at the offices of the Company during market hours from the Record Date, through the time of the Annual Meeting. Your vote is very important. For this reason, the Company's Board of Directors is soliciting your proxy to vote your shares of the Common Stock at the Annual Meeting. The entire cost of soliciting proxies will be borne by the Company. The cost of solicitation will include the fees and expenses of Georgeson, Inc., the Company’s proxy solicitor, and the cost of supplying necessary additional copies of the solicitation materials and the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2013 (collectively the “Annual Report”) to beneficial owners of shares held of record by brokers, banks, or other nominees, including the reasonable expenses of such record holders for completing the mailing of such materials and Annual Report to such beneficial owners. Please note that Iroquois Master Fund Ltd. and certain of its affiliates (collectively “Iroquois”), which collectively owned 7,121,955 shares of Common Stock as of February 7, 2014 (which was approximately 5.8% of our Common Stock based on 123,246,888 shares of Common Stock outstanding as of February 7, 2014), have announcedthat it may nominate three nominees for election as class I directors at the Annual Meeting in opposition to certain of the nominees set forth herein. You may receive solicitation materials from Iroquois, including proxy statements and proxy cards. The Company is not responsible for the accuracy or lack of accuracy of any information provided by or relating to Iroquois or its nominees contained in solicitation materials filed or disseminated by or on behalf of the Iroquois or any other statements Iroquois may make. The Company has reviewed the individuals put forward by Iroquois under its normal nominating/governance process and does not endorse any of them. The Board of Directors of the Company unanimously recommends that you vote FOR the election of each of the nominees proposed by the Board of Directors. The Board of Directors of the Company strongly urges you not to sign or return any proxy card sent to you by Iroquois. If you have previously submitted a [color] proxy card sent to you by Iroquois, you can revoke that proxy and vote for the Board of Directors’ nominees and on the other matters to be voted on at the meeting by using the enclosed WHITE proxy card or by following the instructions on the WHITE proxy card to submit your proxy electronically over the Internet or by telephone. In voting at the Annual Meeting, each stockholder of record on the Record Date shall be entitled to one vote on all matters. Holders of a majority of the outstanding shares of Common Stock must be represented in person or by proxy in order to achieve a quorum to vote on all matters. All stockholders are cordially invited to attend the Annual Meeting in person. The Company is also providing proxy material access to our stockholders via the Internet. See “Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on March , 2014.” Please give the proxy materials your careful attention. You may vote by signing, voting and returning the WHITE proxy card in the envelope provided or by following the instructions on the WHITE proxy card to submit your proxy or voting instructions electronically over the Internet or by telephone. If you attend the Annual Meeting, you may vote in person even if you have previously returned your WHITE proxy card or you have submitted your proxy or voting instructions electronically over the Internet or by telephone. Please review the instructions for each voting option described in this proxy statement. Your prompt cooperation will be greatly appreciated. The proxy statement, the attached Notice of Meeting, the enclosed WHITE proxy card and the Annual Report are being mailed to stockholders on or about , 2014. If you have questions or need assistance in voting your shares, please call: 480 Washington Blvd, 26th Floor Jersey City, NJ 07310 (Toll Free) (888) 607-9252 E-mail: NHLD@georgeson.com By Order of the Board of Directors /s/ Alan B. Levin Alan B. Levin – Secretary Boca Raton, Florida , 2014 3 NATIONAL HOLDINGS CORPORATION 410 Park Ave, 14th Floor New York, NY 10022 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held , 2014 General The enclosed proxy is solicited on behalf of the Board of Directors (the “Board” or “Board of Directors”) of National Holdings Corporation, a Delaware corporation (“we,” “us,” “our,” “National” and the “Company”), for use at the Annual Meeting of Stockholders to be held on , 2014 (the “Annual Meeting”), and any adjournment or postponement thereof. The Annual Meeting will be held at 10:00 A.M. (local time) at the offices of Troutman Sanders LLP, The Chrysler Building, 405 Lexington Avenue, New York, New York 10174. This proxy statement, the enclosed WHITE proxy card and the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2013 are being mailed on or about , 2014, to stockholders entitled to notice of and to vote at the Annual Meeting. Potential Proxy Contest for the Election of Directors Iroquois Master Fund Ltd. and certain of its affiliates (collectively “Iroquois”) have announcedthat it may nominate three nominees for election as class I directors at the Annual Meeting in opposition to certain of the nominees by our Board of Directors. While we do not know whether Iroquois will in fact solicit proxies or nominate persons for election as class I directors at the Annual Meeting, you may receive an opposing proxy statement and [color] proxy card and letters or other proxy solicitation materials from Iroquois or other persons or entities affiliated with Iroquois. We are not responsible for the accuracy or lack of accuracy of any information provided by or relating to Iroquois or its nominees contained in any proxy solicitation materials filed or disseminated by or on behalf of Iroquois or any other statements Iroquois or their representatives may make. Our Board does not endorse any Iroquois nominees. We strongly urge our stockholders NOT to sign or return any [color] proxy card that you may receive from Iroquois or any person other than the Company . Even a “WITHHOLD” vote with respect to Iroquois’ nominees on its [color] proxy card will cancel any previously submitted WHITE Company proxy card. However, if you have previously signed and returned a [color] proxy card sent to you by Iroquois, you may revoke it by signing, dating and returning the enclosed WHITE Company proxy card or by following the instructions on the WHITE proxy card to submit your proxy or voting instructions electronically over the Internet or by telephone pursuant to the instructions in the form of proxy or by re-voting at the Annual Meeting, as described further in this Proxy Statement, depending upon whether you are a registered holder or you hold your shares through a bank, broker or other nominee. Only the latest dated proxy card you vote will be counted. 4 Our Board unanimously recommends that you vote FOR the election of each of the nominees proposed by our Board on the WHITE proxy card. Record Date The close of business on , 2014 has been fixed as the record date (the “Record Date”) for determining the stockholders of record entitled to notice of and to vote at the Annual Meeting. At the close of business on the Record Date, there were outstanding and entitled to vote 123,246,888 shares of our common stock, $0.02 par value per share (the “Common Stock”). Quorum In order for the Company to conduct the Annual Meeting, a majority of the outstanding shares of Common Stock eligible to vote must be represented in person or by proxy at the Annual Meeting. This is referred to as a quorum. Abstentions and broker non-votes will be counted for purposes of establishing a quorum. A “broker non-vote” occurs when a brokerage firm returns a signed proxy card but does not vote shares on a particular proposal because the proposal is not a routine matter and the brokerage firm has not received voting instructions from the beneficial owner of the shares. Who May Vote Only stockholders of record of Common Stock at the close of business on the Record Date are entitled to vote at the Annual Meeting. The Common Stock is our only authorized class of voting stock. Stockholder of Record: Shares Registered in Your Name If on the Record Date your shares were registered directly in your name with the Company’s transfer agent, Computershare Trust Company, Inc., then you are a stockholder of record. As a stockholder of record, you may vote in person at the Annual Meeting or vote by proxy. Whether or not you plan to attend the Annual Meeting, we urge you to complete, sign and date the enclosed WHITE proxy card and to return it promptly in the envelope provided or follow the instructions on the WHITE proxy card tosubmit your proxy over the Internet or by telephone. Beneficial Owner: Shares Registered in the Name of a Broker, Bank or Other Nominee If on the Record Date your shares were registered in the name of your broker, bank, or other nominee, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization. The organization holding your account is considered the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker, bank, or other nominee on how to vote the shares in your account. You are also invited to attend the Annual Meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the Annual Meeting unless you request and obtain a valid proxy from your bank, broker or other nominee or you bring a letter from the bank, broker or nominee indicating that you were the beneficial owner of the shares on the Record Date. 5 How to Vote by Proxy Stockholder of Record: Shares Registered in Your Name Whether or not you plan to attend the Annual Meeting, we urge you to complete, sign and date the enclosed WHITE proxy card and to return it promptly in the envelope provided or to follow the instructions on the WHITE proxy card to submit your proxy or voting instructions electronically over the Internet or by telephone. Returning the WHITE proxy card or submitting your proxy or voting instructions electronically over the Internet or by telephone will not affect your right to attend the Annual Meeting and vote. If your shares are registered directly in your name through our stock transfer agent, Computershare Trust Company, Inc., or if you have stock certificates, you may vote by completing, signing and mailing the enclosed WHITE proxy card in the envelope provided or submitting your proxy or voting instructions electronically over the Internet or by telephone. Your WHITE proxy will be voted in accordance with your instructions. If you sign the WHITE proxy card, but do not specify how you want your shares voted, they will be voted as recommended by our Board of Directors. If you attend the Annual Meeting, you may deliver your completed WHITE proxy card in person or you may vote by completing a ballot, which will be available at the meeting. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank, or other nominee, you should have received a WHITE proxy card and voting instructions with these proxy materials from that organization rather than from us. Simply complete, sign and date the enclosed WHITE proxy card and return it promptly in accordance with the instructions of your broker, bank or other nominee. Voting Shares Election of Directors. With regard to the election of directors (Proposal No. 1), votes may be cast for or votes may be withheld from each nominee. In order to elect directors, a majority of the votes is not required; instead, the nominees will be elected by a plurality of the votes cast, which means that the nominees receiving the most votes will be elected. Therefore, votes that are withheld will be excluded entirely from the vote and will have no effect. Abstentions may not be specified with respect to the election of directors and, under applicable Delaware law, broker non-votes will not be counted and will have no effect on the outcome of the election of directors. Amendment to Certificate of Incorporation Increasing Number of Authorized Shares of Common Stock. The approval of the amendment to our certificate of incorporation to increase the total number of authorized shares of our Common Stock from 150,000,000 to 250,000,000 (Proposal 2) requires the affirmative “
